Citation Nr: 1548853	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 30 percent for a right total knee replacement surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1981 and from December 1982 to December 1985. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A notice of disagreement (NOD) was received in November 2012 and a statement of the case (SOC) was issued in February 2014.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in April 2014.  Thereafter, a supplemental statement of the case (SSOC) was issued in March 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine has manifested with pain, muscle spasm, and tenderness severe enough to result in an abnormal gait; forward flexion greater than 30 degrees but not greater than 60 degrees, even when considering functional impairment; but without ankylosis or any incapacitating episodes due to intervertebral disc syndrome (IVDS) lasting at least 4 weeks.

2.  Right total knee replacement, has been manifested by intermediate degrees of residual weakness and pain, resulting in limitation of flexion to no less than 85 degrees and extension to no less than 0 degrees; and without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2015).

2.  The criteria for a rating in excess of 30 percent for a total right knee replacement have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5055, 5256, 5261, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2012 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  VBMS and Virtual VA records have also been reviewed.

Additionally, the Veteran was afforded a VA examination.  He failed to report to a VA examination scheduled in September 2012 - ordered to aid with the adjudication of the appeal.  

The Veteran was thereafter afforded a VA examination in December 2014, to determine the severity of his lumbar spine and right knee disabilities.  The examination is adequate to evaluate these disabilities as it included an interview with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the most recent VA examination.  Rather, they merely argue that these disabilities warrant ratings higher than those currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The examination is adequate for adjudication of the claims and no further examination is necessary. 

In light of the foregoing, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the Board's adjudication of the claim. 


II. Increased Ratings

The Veteran seeks an increased rating for his degenerative disc disease of the lumbar spine and for his right knee disability.  He asserts that his disabilities are more severe than what the current ratings represent.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

Lumbar Spine

In an October 2012 rating decision, the RO continued a 20 percent rating for the Veteran's lumbar spine disability, effective August 8, 2008.  The Veteran contends that this rating assignment does not reflect the current severity of this disability.  See November 2012 NOD.

Applicable Laws

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2014). 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

Any neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).

Facts & Analysis

The Veteran failed to report to a VA examination scheduled in September 2012.  His failure to cooperate with VA made it impossible to obtain the evidence that was the aim of the planned examination.  

VA treatment records show complaints of low back pain throughout the appeal period under review.  At an evaluation in January 2012, the Veteran stated that at times his back becomes stiff and begins to hurt, causing trouble standing up straight.  On examination, he demonstrated normal trunk rotation and lateral bend.  There was tenderness to palpation in the paraspinous region, with a negative straight leg raise test and negative foot drop bilaterally.  Deep tendon reflexes were normal (2+) at the bilateral Achilles.  On evaluation in September 2013, the Veteran's lumbar spine motion was limited in all planes.  An MRI conducted in December 2013 revealed early degenerative disc disease at L3-L4 and L4-L5.  X-rays revealed similar findings.  The treatment records also show the Veteran consistently denied any bowel or bladder dysfunction related to his back disability.

The Veteran was afforded a VA examination in December 2014.  At this examination, the Veteran reported low back pain and monthly flare-ups resulting in his being unable to rise from a lying position and walking in a "stooped position."  The Veteran also reported that he occasionally needed the assistance of a cane and reported and further reported that he was prescribed 3 days of bedrest over the last year.  Examination revealed the Veteran's range of motion was abnormal and "interferes with his job movements."  Motion testing results were 55 degrees of flexion with pain, 20 degrees of extension without pain, 15 and 20 degrees respectively of right and left lateral flexion with pain, and 15 degrees of right and left lateral rotation, with pain.  There was no change in the range of motion with repetitions.  The Veteran had tenderness along "both sides" of the lumbar spine, and paraspinal musculature tenderness and spasming, resulting in an abnormal gait.  There was decreased sensation to light touch.  No ankylosis was found.  The examination supported the Veteran's statements regarding functional loss during flare-ups due to "pain, fatigue, weakness, [and] lack of endurance."  The examiner identified radiculopathy involving the Veteran's sciatic nerve, demonstrated by moderate intermittent pain, paresthesias, and numbness in the left lower extremity only.  The examiner indicated that there were no symptoms due to radiculopathy in the right lower extremity.  Intervertebral disc syndrome (IVDS) was noted.  

The Veteran has stated that his lower back causes problems and when it goes out he feels as if he is paralyzed from the back down.  He indicated that he cannot get up off the floor or straighten his back when this happens, which causes him to miss work.  See November 2012 NOD.  

The Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other symptoms experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 20 percent.  

For a 40 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine must be present. 

During the December 2014 VA examination, the Veteran's forward flexion was limited to 55 degrees; no ankylosis was present.  VA treatment records do not contain any specific range of motion findings that would support the assignment of a higher rating.  There is no other evidence which indicates that the Veteran has forward flexion of the thoracolumbar spine to at least 30 degrees or less, or any ankylosis involving the thoracolumbar spine.  At the December 2014 VA examination, the examiner indicated that the Veteran did not experience any additional limitation of motion following repetition due to pain, weakness, fatigability or incoordination.  Thus, the Board finds that the current 20 percent evaluation appropriately contemplates the degree of limited range of motion that may exist during periods of exacerbation, even considering the principles of 38 C.F.R. § 4.40 and 4.45.  

In reaching this determination, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by daily pain and limited movement.  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

The Veteran has indicated that he was prescribed three days of bed rest by a VA physician, for an incapacitating episode.  See December 2014 VA examination.  Even assuming this is so, three days of physician-prescribed bedrest falls far short of the required four week timeframe.  As there has been no documentation in the post-service medical records of incapacitating episodes requiring bed rest, which were prescribed by a physician, for at least a period of 4 weeks, a higher rating based on intervertebral disc syndrome is not warranted.

Other medical evidence of record includes complaints and treatment of low back pain.  See September 2013 VAMC Primary Care Note ("Patient states low back went out 2 months ago...limited motion all planes"); see also December 2013 VAMC Test Result Letter ("results of your recent MRI: early degenerative disc disease L3-L4 and L4-L5...no surgical intervention is warranted...continue your current medications...work on weight loss.")  This evidence supports the diagnosis of degenerative disc disease but does not provide a basis to warrant ratings higher than 20 percent.

The current regulations also allow for separate neurological evaluations.  Note (1) to the General Rating Formula for Disabilities of the Spine, indicates that associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  Service connection for radiculopathy of the left lower extremity, from the sciatic nerve, has already been granted in a February 2015 rating decision.  The December 2014 VA examiner indicated in his report that there were no symptoms due to radiculopathy in the right lower extremity.  The record does not otherwise include a diagnosis of radiculopathy involving the right lower extremity.  In addition, the Veteran has consistently denied any bowel or bladder dysfunction related to his service-connected degenerative disc disease.  Therefore, a separate rating for associated neurological abnormalities is not warranted.

In conclusion, the Board finds that a schedular rating in excess of 20 percent is not warranted for the service-connected degenerative disc disease of the lumbar spine at any time during the appeal period.  The Veteran's currently assigned 20 percent rating is commensurate with the symptoms manifested during the period of appeal.

Right Knee

In a September 2011 rating decision, the RO granted the Veteran's petition for a temporary total disability rating based on a need for convalescence following the August 15, 2011 prosthetic replacement of the right knee joint.  The temporary rating of 100 percent disabling was assigned for 13 months following the surgical procedure; a 30 percent rating was assigned effective October 1, 2012.  

The Veteran contends that the current 30 percent rating does not reflect the severity of this disability.  See November 2012 NOD.

Applicable Laws

Under VA's Rating Schedule, Diagnostic Code 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs that they are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent. 

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. 

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5261, limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5262, impairment of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace, warrants a 40 percent rating. 

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5263 (genu recurvatum).  These other potentially applicable diagnostic codes are not considered in this decision, as none of them provides a potential evaluation in excess of the 30 percent that has already been granted the Veteran.

Facts and Analysis

VA treatment records show complaints of knee pain.  When evaluated in January 2012, a physical examination revealed right knee range of motion was from 0 to 85 degrees.  There was no erythema or deformity.  X-rays of the knee showed the prosthesis is in place with no sign of loosening or other problems.

The Veteran failed to report to a VA examination scheduled in September 2012.  

Upon evaluation in September 2013, the Veteran achieved a full range of motion in his knee.  There was no swelling or instability, although there was tenderness to palpation superior to patella at the quadriceps tendon.  Right knee range of motion was from 0 to 110 degrees.  An MRI in October 2013 showed evidence of bilateral total knee arthroplasties and postsurgical changes consistent with prior ACL reconstruction on the right, without evidence of acute hardware complication or acute bony abnormality.  When observed in August 2014, range of motion was recorded as "good," but movements were painful.  

The Veteran was provided a VA examination for his right knee in December 2014.  The Veteran noted that the knee replacement had initially granted relief, but now his knee was getting worse, mostly due to swelling and pain.  He reported that he had "severe" flare-ups about twice a week, had to wear a knee brace during them, and experienced pain, swelling and heat that required packing his knee in ice.  He did not report any functional loss or impairment of his right knee.  On objective observation, the range of motion testing was abnormal and revealed that he had flexion to 85 degrees with objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  The Veteran's range of motion was not additionally limited by repetitive use testing.  Muscle strength testing revealed that the Veteran had a rate of strength measured a 4 out of a possible 5, for both flexion and extension.  The examiner also noted that there was evidence of pain with weight-bearing as well as pain and localized tenderness upon palpation of the joint/associated soft tissue.  The pain was located all around knee, but it was most tender posteriorly and to the medial aspect of the knee.  The examiner did not observe any ankylosis, joint instability, tibular impairments, or meniscal conditions.  In discussing the Veteran's 2011 knee joint replacement, the examiner determined that the surgery had resulted in "intermediate degrees of residual weakness, pain or limitation of motion." 

In light of the evidence of record, the residuals of the Veteran's right total knee replacement are appropriately rated as 30 percent disabling.  

The evidence of record, including the Veteran's statements and VA treatment records, reflects complaints and treatment of knee pain.  See January 2012 VAMC Test Results Letter ("xrays of the right knee showed the prosthesis is in place with no sign of loosening or other problems"); see also August 2014 Primary Care Initial Evaluation Note ("knee joint pains, similar one like in the past, no new symptoms.")  This evidence supports the Veteran's contentions regarding pain and discomfort, but does not provide a basis to warrant a rating higher than 30 percent.

The December 2014 VA examiner indicated that the symptomatology of the right knee results in intermediate - as opposed to severe- degrees of residual weakness, pain, or limitation of motion.  Diagnostic Code 5055 instructs that intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Here, even given the Veteran's objective manifestations of pain and limitation of motion, he does not warrant a rating higher than 30 percent based on Diagnostic Codes 5256, 5261, or 5262.  

In this regard, the VA treatment records and examination reports do not show limitation of movement analogous to ankylosis in flexion between 10 and 20 degrees, as is required for a 40 percent rating under Diagnostic Code 5256; or extension limited to 30 degrees, as is required for a 40 percent rating under Diagnostic Code 5261; or nonunion of the tibia and fibula with loose motion, requiring a brace, as is required for a 40 percent rating under Diagnostic Code 5262.  The requirements for a rating in excess of 30 percent are not met under these diagnostic codes are not met.

The Veteran has stated that he experiences pain, swelling, and discomfort in his right knee.  See November 2012 NOD ("right knee is causing me a lot of pain issues and there is always swelling.")  He is competent to give evidence about what he experiences regarding pain and other symptoms, and the Board finds his testimony credible.  However, the totality of evidence indicates that the criteria to warrant a rating higher than 30 percent have not been met.  

In reaching this determination, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).   

The Board has also considered whether any additional diagnostic codes are applicable but has not found this to be the case.  In addition, the Board notes that the Veteran is already in receipt of a noncompensable disability rating for his associated right knee scar.

In conclusion, the Board finds that at no time during the appeal have the criteria been met for a schedular rating in excess of 30 percent, for the right total knee replacement.  The Veteran's currently assigned 30 percent rating is commensurate with the symptoms manifested during the period of appeal.

Extraschedular Ratings and TDIU 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected lumbar spine disability is productive of pain, limited motion, and functional impairment.  These manifestations are all contemplated in the criteria set forth for rating lumbar spine disabilities, specifically diagnostic codes 5235 through 5243 which address ankylosis, limitation of motion, pain (whether or not it radiates), and other forms of impairment of the lumbar spine. 

Further, although the applicable schedular criteria provide for evaluations higher than 20 percent, the Veteran's lumbar spine disability has not manifested with the symptoms required to achieve such higher ratings - such as ankylosis, or flexion limited to 30 degrees.  For these reasons, the Veteran's disability picture (e.g. his disability level and lumbar spine symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 20 percent schedular rating contemplates that there is commensurate industrial impairment as well as some functional impairment.  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted. 

The Veteran's service-connected right knee disability is productive of pain, limited motion, and functional impairment.  These manifestations are all contemplated in the criteria set forth for rating knee disabilities, specifically diagnostic codes 5055, 5261 and 5262, which address ankylosis, limitation of motion, and other forms of impairment of the knee. 

Further, although these schedular criteria provide for evaluations higher than 30 percent, the Veteran's total right knee replacement has not manifested with the symptoms required to achieve such higher ratings - such as ankylosis or severe chronic residuals post replacement.  For these reasons, the Veteran's disability picture (e.g. his disability level and right knee symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 30 percent schedular rating contemplates that there is commensurate industrial impairment as well as some functional impairment.  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted. 

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  The Veteran has not asserted, and there is no evidence of unemployability due to the service-connected lumbar spine and right knee disabilities; thus, the question of entitlement to a TDIU is not raised.



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

A rating in excess of 30 percent for right total knee replacement is denied. 




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


